Citation Nr: 0028851	
Decision Date: 10/31/00    Archive Date: 11/03/00

DOCKET NO.  96-16 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel








INTRODUCTION

The veteran served on active duty from February 1964 to 
February 1967.  

The current appeal arose from an October 1995 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Muskogee, Oklahoma.  The RO, in pertinent part, 
granted entitlement to service connection for PTSD with 
assignment of a 10 percent evaluation effective from June 15, 
1995, date of claim, and denied entitlement to service 
connection for a back disorder.

In May 1997 the RO granted entitlement to an increased rating 
of 50 percent for PTSD effective June 15, 1995.  Since that 
is less than the maximum benefit available, the issue 
remained on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).  

In October 1998 the Board of Veterans' Appeals (Board) 
remanded the claims to the RO for further development and 
adjudicative actions.

In May 1999 the RO affirmed the determinations previously 
entered.

In May 1999 the RO denied entitlement to a total disability 
rating for compensation purposes on the basis of individual 
unemployability.  A notice of disagreement was not filed with 
the foregoing determination.

In October 1999 the Board denied entitlement to service 
connection for a low back disorder, and remanded the claim of 
entitlement to an initial evaluation in excess of 50 percent 
for PTSD to the RO for further development and adjudicative 
action.

In June 2000 the RO affirmed the determination previously 
entered.

The case has been returned to the Board for further appellate 
review.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

The Board notes that the veteran's claim for an initial 
evaluation in excess of 50 percent for PTSD is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991); that 
is, a plausible claim has been presented.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  

The veteran's contentions concerning the severity of his PTSD 
(that are within the competence of a lay party to report are 
sufficient to conclude that his claim for an initial 
evaluation in excess of 50 percent for that disability is 
well grounded.  King v. Brown, 5 Vet. App. 19 (1993).

The Board, however, is not satisfied that as a result of the 
October 1999 remand of the case to the RO for further 
development and adjudicative actions, all relevant facts have 
been properly developed to their full extent and that VA has 
met its duty to assist.  Godwin v. Derwinski, 1 Vet. App. 419 
(1991); White v. Derwinski, 1 Vet. App. 519 (1991).

The purpose of the Board's last remand of the case to the RO 
was to obtain clarifying information as to the severity of 
the veteran's PTSD which had not been provided by the VA 
examiner when he initially examined the veteran in August 
1995.  

On the most recent remand of the case to the RO the VA 
examiner did not conduct a reexamination of the veteran but 
merely provided very brief commentary for the most part 
referable to the veteran's nonservice-connected back 
disorder.  The clarifying information sought by the Board was 
not provided by the VA examiner in his February 2000 report.

The RO is advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the Court.  The Court has stated that compliance by 
the Board or the RO is neither optional nor discretionary.  
Where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance, and a further remand of the case will be 
mandated.  Stegall v. West, 11 Vet. App. 268 (1998).

Therefore, pursuant to VA's duty to assist the appellant in 
the development of facts pertinent to his claim under 
38 U.S.C.A. § 5107(a) and 38 C.F.R. § 3.103(a) (2000), the 
Board is deferring adjudication of the claim for an initial 
evaluation in excess of 50 percent for PTSD pending a remand 
of the case to the RO for further development as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  In this regard, 
the RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all medical care providers 
who may have additional records referable 
to his treatment for PTSD.  After 
obtaining any necessary authorization or 
medical releases, the RO should obtain 
and associate with the claims file 
legible copies of the veteran's complete 
treatment reports from all sources 
identified whose records have not been 
previously secured.  Regardless of the 
veteran's response, the RO should secure 
all outstanding VA treatment records.


2.  The RO should arrange for a VA 
special psychiatric examination of the 
veteran by a psychiatrist, including on a 
fee basis if necessary, who has not 
previously examined or treated the 
veteran, for the purpose of ascertaining 
the true nature and extent of severity of 
his PTSD, and its effect on his ability 
to work.  

The claims file, copies of the previous 
and amended criteria for rating mental 
disorders, and a separate copy of this 
remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  Any further indicated 
special studies should be conducted.  

During the course of the examination the 
examiner should identify all of the 
symptoms or manifestations of PTSD.  In 
particular, the examiner must address the 
following:

(1) the extent to which the veteran's 
ability to maintain effective or 
favorable work and social relationships 
is impaired, with a detailed explanation 
as to what symptoms negatively affect his 
ability to maintain such relationships.

(2) the severity and frequency of 
psychoneurotic symptoms and the affect 
those symptoms have on the veteran's 
occupational reliability, flexibility, 
productivity, and efficiency;


(3) the presence, extent, frequency, and 
duration of periods during which the 
veteran's work is interfered with due to 
psychoneurotic symptoms, with a detailed 
explanation as to what type or types of 
tasks are affected and what symptom or 
symptoms are experienced during such 
periods.

(4) the presence, extent, frequency, and 
duration of periods during which the 
veteran is unable to perform occupational 
tasks due to psychoneurotic symptoms, 
with a detailed explanation as to what 
type or types of tasks the veteran is 
unable to perform, and what symptom or 
symptoms are experienced during such 
periods.

(5) the examiner should indicate whether 
there are any periods during which the 
veteran functions satisfactorily in the 
work place, as demonstrated by, e.g., 
routine behavior, self care, and normal 
conversation.

Following evaluation, the examiner should 
provide a numerical score on the Global 
Assessment of Functioning (GAF) Scale 
provided in the Diagnostic and 
Statistical Manual for Mental Disorders, 
in relation to PTSD only.  The examiner 
must include a definition of the 
veteran's occupational and social 
impairment.

If the historical diagnosis of PTSD is 
changed following evaluation, the 
examiner should state whether the new 
diagnosis represents progression of the 
prior diagnosis, correction of an error 
in the prior diagnosis, or development of 
a new and separate condition.  

The examiner must be requested to express 
an opinion as to whether the veteran has 
been rendered unemployable due to PTSD.  
Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination 
report(s) and required opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
RO should implement corrective 
procedures.  Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claim of entitlement to 
an initial evaluation in excess of 50 
percent for PTSD with consideration of 
the previous and amended criteria for 
rating mental disorders.  In so doing the 
RO should document its consideration of 
the applicability of Fenderson v. West, 
12 Vet. App. 119 (1999), referable to 
initial grants of service connection with 
assignment of "staged ratings," and 
38 C.F.R. § 3.321(b)(1) (2000).

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  

The veteran need take no action until he is notified by the 
RO; however, the veteran is hereby notified that failure to 
report for a scheduled VA examination may result in a denial 
of his claim.  38 C.F.R. § 3.655 (2000).



		
	RONALD R. BOSCH
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).










































































